Order entered February 26, 2020




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-19-00201-CV

      RICHARD RALEY AND RALEY HOLDINGS, LLC, Appellants

                                         V.

  DANIEL K. HAGOOD, P.C. AND FITZPATRICK HAGOOD SMITH &
                     UHL, LLP, Appellees

                On Appeal from the County Court at Law No. 2
                            Dallas County, Texas
                    Trial Court Cause No. CC-17-00390-B

                                     ORDER

      Before the Court is appellees’ February 24, 2020 second unopposed motion

for extension of time to file their responsive brief. Appellees explain the extension

is necessary because they have requested supplemental reporter’s and clerk’s

records which have not yet been filed. We GRANT the motion as follows.

      We ORDER court reporter Robin N. Washington and Dallas County Clerk

John F. Warren to file, no later than March 16, 2020, the supplemental reporter’s

and clerk’s records requested by appellees by letters dated January 8, 2020 and
January 15, 2020, respectively.      We further ORDER appellees to file their

responsive brief within thirty days of the filing of the supplemental records.

      We DIRECT the Clerk of the Court to send a copy of this order to Ms.

Washington, Mr. Warren, and the parties.

                                              /s/    BILL WHITEHILL
                                                     JUSTICE